Exhibit 10.1

SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS WITH SYNTHETECH, INC.
EXECUTIVE OFFICERS
 
The table below provides information about key elements of compensation for
Synthetech Inc.’s executive officers for the fiscal year ending March 31,
2009.  In addition to equity compensation, the primary components of executive
officer compensation are base salary and performance bonuses under the Key
Employee Performance Plan (KEPP).


Awards under the KEPP are determined as a percentage of base salary, with
payment based on achievement of certain performance objectives based on
(1) health, safety and environmental, (2) business strategy, (3) customer
service, (4) purchasing, (5) Sarbanes Oxley Act Compliance, (6) financial
reporting, (7) meeting sales for resale projects, (8) cost improvement and
controls and (9) business performance goals. Payments are calculated based on
Synthetech's performance in meeting the respective objectives, and then
multiplied by a weighted percentage for each objective based on the relative
importance of the objective to the overall goals.  This calculation yields a
bonus percentage for the objective for the applicable participant in the
KEPP.  The sum of the bonus percentages for each objective is multiplied by the
individual's salary percentage and the product is multiplied by the applicable
fiscal 2009 salary, yielding the KEPP payout.  Weightings vary for specific
objectives among participants in the KEPP, and not all business strategy
objectives are applicable to each participant.
 
Payouts are based on the score for each individual and the applicable weighting
percentage.  If Earnings Before Interest and Taxes (EBIT) is less than $450,000
then no bonuses will be awarded for the achievement of any objectives under the
KEPP. Bonus maximums may be increased at the sole discretion of the Compensation
Committee. Based on Synthetech's performance for the first half of fiscal 2009,
it has not accrued any amounts for potential payments under the KEPP.
 
The estimated fiscal 2009 base salaries, ranges of potential bonuses as a
percentage of base salary and the performance objectives for Synthetech's named
executive officers who participate in the KEPP are as follows:



               
Fiscal 2009 Target Bonus Allocation
 
Name and Title
 
Fiscal
2009
Salary
   
Fiscal 2009 Range of
Cash
Incentive as a % of Base Salary
   
Health, Safety and Environ-mental Objectives
   
Business Strategy Objectives
   
Cost Improvement and controls
   
Customer Service
 
Dr. Gregory R. Hahn
President and Chief Executive Officer
  $ 215,000    
0 to 77%
      10%       5%       N/A       15%                                          
       
Dr. Daniel T. Fagan1
Chief Executive Officer
  $ 37,500       N/A       N/A       N/A       N/A       N/A                    
                               
Gary A. Weber
Vice President of Finance and Administration and Chief Financial Officer
  $ 145,000    
0 to 58%
      10%       5%       N/A       N/A                                          
       
Brett Reynolds
Vice President of Sales and Marketing
  $ 120,000    
0 to 53%
      5%       5%       N/A       N/A                                          
       
Dr. Frederic Farkas*
Director of Operations
  $ 80,000    
0 to 23%
      15%       5%       45%       N/A  




   
Fiscal 2009 Target Bonus Allocation
 
Name and Title
 
Purchasing
 
SOX Compliance
 
Financial Reporting
 
Meet Sales for Resale Projects
 
Business Performance
 
Dr. Gregory R. Hahn
President and Chief Executive Officer
  
N/A
 
N/A
 
N/A
 
N/A
 
70%
                         
Dr. Daniel T. Fagan
Chief Executive Officer
 
N/A
 
N/A
 
N/A
 
N/A
 
N/A
                         
Gary A. Weber
Vice President of Finance and Administration and Chief Financial Officer
 
10%
 
5%
 
5%
 
N/A
 
65%
                         
Brett Reynolds
Vice President of Sales and Marketing
 
N/A
 
N/A
 
N/A
 
5%
 
85%
                         
Frederic Farkas*
Director of Operations
  N/A  
N/A
 
N/A
 
N/A
 
35%
 

 

--------------------------------------------------------------------------------

1 Dr. Fagan's term as Chief Executive Officer ended on July 1, 2008.  Dr. Fagan
declined to participate in the 2009 KEPP Bonus Plan.  Dr. Fagan continues to
serve as Chairman of the Board.
* Dr. Frederic Farkas joined the company on October 1, 2008.  Any payment he may
be entitled to under the KEPP for fiscal 2009 performance as Director of
Operations will be prorated based on the period from October 1, 2008 until March
31, 2009.

--------------------------------------------------------------------------------


For each of the members of senior management listed above, payment of the bonus
target is based on achievement of objectives during the period from April 1,
2008 to March 31, 2009 in the three primary categories listed below and further
allocated based on the following subcategories and percentages, which may vary
for each individual for each category; however the total for each individual
adds to 100%:
 
Health, Safety and Environmental Objectives:
 
5-15%
     
Recordable Injuries
2-5%
 
Lost-Time Accidents
2-5%
 
Process Safety and Reportable Environmental Incident
1-5%
       
Business Strategy Objectives:
 
5-45%
     
Business Strategy
5%
 
Customer Service
15%
 
Cost Controls and Improvements
45%
 
Financial Reporting
5%
 
Sarbanes-Oxley 404 Compliance
5%
 
Purchasing
10%
       
Business Performance Objectives:
 
35-85%
     
Achieve Sales Target
10-50%
 
Achieve  EBIT (earnings before interest and taxes) Target
25-55%
 

 
Dr. Joseph Murphy, Synthetech's Director of Business Development, does not
participate in the KEPP but is subject to a separate sales incentive plan that
pays 1.5% of eligible sales over $0.5 million for the period from September 1,
2008 to August 31, 2009. Under this plan, Dr. Murphy received a bonus of $63,986
in October 2008.

 
 
 
 























